Case: 18-20321      Document: 00514801214         Page: 1    Date Filed: 01/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-20321                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                      January 18, 2019

BARBARA A. LATHAM; ESTELLE NELSON,                                      Lyle W. Cayce
                                                                             Clerk
              Plaintiffs - Appellants

v.

JUDGE MIKE WOOD; MICHELE GOLDBERG; STACY KELLY; TERESA
PITRE; DONALD MINTZ; HARRIS COUNTY; ST. LUKE'S EPISCOPAL
HOSPITAL; THUY TRIN; DOES 1-100,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CV-3875


Before HIGGINBOTHAM, GRAVES, and DUNCAN, Circuit Judges.
PER CURIAM:*
       Appellants, sisters Barbara Latham and Estelle Nelson, disagreed with
their brother, Donald Mintz, over how to care for their aging mother, Muriel
Mintz. The siblings litigated over guardianship of Muriel and disposition of her
property in a Harris County, Texas probate court presided over by Judge Mike


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20321     Document: 00514801214     Page: 2   Date Filed: 01/18/2019



                                  No. 18-20321
Wood. During this litigation, Judge Wood appointed Michele Goldberg as
temporary guardian for Muriel, over the objections of Barbara and Estelle. A
few months later Muriel passed away. Appellants then brought a federal
lawsuit against Judge Wood, Goldberg, Harris County, and others, alleging
violations of the federal Constitution and various federal and state statutes.
Judge Wood moved to dismiss based on judicial immunity. See, e.g., Davis v.
Tarrant Cty., Tex., 565 F.3d 214, 221 (5th Cir. 2009) (explaining that “[a] judge
generally has absolute immunity from suits for damages,” unless the
challenged actions were “‘not taken in the judge’s judicial capacity’” or were
“‘taken in complete absence of all jurisdiction’”) (quoting Mireles v. Waco, 502
U.S. 9, 11 (1991)). Goldberg moved to dismiss based on, inter alia, “derivative”
judicial immunity and failure to state a claim. See, e.g., Davis v. Bayless, 70
F.3d 367, 373 (5th Cir. 1995) (explaining that “[c]ourt appointed receivers act
as arms of the court and are entitled to share the appointing judge’s absolute
immunity” under certain circumstances). Harris County moved to dismiss for
failure to state a claim. The district court dismissed all claims with prejudice.
Appellants appeal the dismissal of their claims against Judge Wood, Goldberg,
and Harris County. We AFFIRM.
      We review de novo a district court’s dismissal on the basis of judicial
immunity. Davis v. Tarrant Cty., Tex., 565 F.3d at 217. We also review de novo
a dismissal for failure to state a claim, accepting well-pled facts as true and in
the light most favorable to the plaintiff. Raj v. Louisiana State University, 714
F.3d 322, 329-30 (5th Cir. 2013). “To survive a motion to dismiss, a complaint
must contain sufficient factual matter, accepted as true, to state a claim to
relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(internal quotes and citation omitted). A facially plausible claim must “plead[ ]
factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Id.
                                        2
    Case: 18-20321    Document: 00514801214     Page: 3   Date Filed: 01/18/2019



                                 No. 18-20321
      Appellants’ voluminous complaint confusingly attempts to articulate
various state and federal claims for harms allegedly done to their mother and
themselves as a result of rulings made by Judge Wood during the probate
proceedings, particularly his decision to appoint Goldberg as Muriel’s
temporary guardian. With respect to Judge Wood, Appellants’ claims are not
based on any action that plausibly falls outside the ambit of judicial immunity.
See Davis v. Tarrant Cty., Tex., 565 F.3d at 221. With respect to Goldberg,
Appellants’ conclusory allegations fail to state a plausible claim under any of
the federal or state theories identified in their complaint (so we therefore need
not address whether Goldberg would enjoy derivative judicial immunity as a
temporary guardian). The district court thus correctly dismissed Appellants’
claims against Judge Wood and Goldberg. Finally, Appellants argue only that
Harris County had “oversight” of Judge Wood and Goldberg, without citation
to any authority and without explaining why the district court therefore erred
in dismissing their claims as to Harris County. Any claim of error as to the
dismissal of Harris County is thus “waived for inadequate briefing.” United
States v. Stalnaker, 571 F.3d 428, 439-40 (5th Cir. 2009).
      AFFIRMED.




                                       3